Case 4:20-cr-00023 Document1 Filed on 01/15/20 in TXSD Page 1of5

United States Courts
Southern District of Texas
UNITED STATES DISTRICT COURT ee

SOUTHERN DISTRICT OF TEXAS JAN 15 2020

HOUSTON DIVISION Davi
avid J. Bradley, Clerk of Court

20CR 023

CRIMINAL NO.

UNITED STATES OF AMERICA,
Plaintiff
V.

JAMES DAY BURKE,
Defendant

Count | (Wire Fraud,
18 U.S.C. § 1343)
Notice of Forfeiture

Cr COR LOR SOR? LO? LOD LOR

INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

Count One
(Wire Fraud, 18 U.S.C. § 1343)

A. INTRODUCTION
AT ALL TIMES MATERIAL HEREIN:

1. Rustex, Inc. (“Rustex”) was an oilfield services company located in
Bryan, Texas.

2. James Day Burke, defendant herein, was employed by Rustex as a
bookkeeper from 2010 through August 2018.
B. THE SCHEME AND ARTIFICE

3. From in or about May 2010, and continuing through in or about August
2018, in the Houston Division of the Southern District of Texas and elsewhere,

JAMES DAY BURKE

defendant herein, did knowingly execute and attempt to execute a scheme and
Case 4:20-cr-00023 Document1 Filed on 01/15/20 in TXSD_ Page 2 of 5

artifice to defraud and to obtain moneys and property by means of material false and
fraudulent pretenses, representations and promises, including the concealment of
material facts.

C. THE METHOD AND MEANS OF THE SCHEME AND ARTIFICE

4. The scheme and artifice consisted essentially of a plan by defendant to
use credit cards issued to Rustex employees and intended for Rustex business
expenses to obtain goods and services for the defendant’s own personal use and
benefit and the use and benefit of another known to the United States Attorney by
making unauthorized charges on these credit cards.

5. It was a part of the scheme and artifice that the defendant would and
did use the credit cards intended for business expenses of Rustex to make fraudulent
and unauthorized charges to pay for the defendant’s personal expenses and the
expenses of another known to the United States Attorney.

6. Jt was part of the scheme and artifice that the defendant would and did
access the websites of the credit card issuers and make and cause to be made
payments from Rustex’s bank account to the credit card issuers to pay the amount
due on the current credit card statement, which included the fraudulent and
unauthorized charges made by defendant on the Rustex business credit cards.

7. It was part of the scheme and artifice to defraud that the defendant would
Case 4:20-cr-00023 Document1 Filed on 01/15/20 in TXSD Page 3 of 5

and did fraudulently obtain $855,872.43 from Rustex for his own use and benefit
and the use and benefit of another known to the United States Attorney through the
defendant’s unauthorized credit card charges to the Rustex business credit cards.
D. EXECUTION OF THE SCHEME AND ARTIFICE

8. On or about August 7, 2015, in the Southern District of Texas, and
elsewhere, defendant

JAMES DAY BURKE,

for the purposes of executing the aforesaid scheme and artifice to defraud and
intending to do so, and for obtaining money and property by means of materially
false and fraudulent pretenses, representations and promises, including the
concealment of material facts, did knowingly transmit and cause to be transmitted
by means of wire, radio and television communication in interstate commerce
writings, signs, signals, pictures and sounds, namely by using the internet to access
the website of American Express located in Arizona to pay the amount of $32,198.70
due to American Express on 08/09/15 for the credit card account of Rustex, which
included a fraudulent and unauthorized charge by the defendant in the amount of
$1,954.00 for a dental bill.

In violation of Title 18, United States Code, Section 1343.
Case 4:20-cr-00023 Document1 Filed on 01/15/20 in TXSD_ Page 4 of 5

NOTICE OF FORFEITURE
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28,
United States Code, Section 2461(c), the United States gives notice to
defendant

JAMES DAY BURKE

that upon conviction for wire fraud, in violation of Title 18, United States Code,
Section 1343, as charged in Count 1 of the Information, all property which
constitutes or is derived from proceeds traceable to such violation shall be forfeited
to the United States.
Money Judgment
Defendant is notified that upon conviction, a money judgment may be
imposed equal to the total value of the property subject to forfeiture.
Substitute Assets
Defendant is notified that in the event that one or more conditions listed in

Title 21, United States Code, Section 853(p) exists, the United States will seek to
Case 4:20-cr-00023 Document1 Filed on 01/15/20 in TXSD Page 5 of 5

forfeit any other property of the defendant up to the total value of the property subject
to forfeiture.

RYAN K. PATRICK
United States Attorney

JOHN R. BRADDOCK
Assistant United States Attorney

 
